       Case 4:19-cv-00035-RM-LAB Document 202 Filed 06/04/21 Page 1 of 15




 1   Victoria Lopez – 330042
     Christine K Wee – 028535
 2
     ACLU FOUNDATION OF ARIZONA
 3   3707 North 7th Street, Suite 235
     Phoenix, Arizona 85014
 4   Telephone: (602) 650-1854
 5   Email: vlopez@acluaz.org
     Email: cwee@acluaz.org
 6
     Joshua A. Block*
 7
     Leslie Cooper*
 8   AMERICAN CIVIL LIBERTIES UNION FOUNDATION
     125 Broad Street, Floor 18
 9   New York, New York 10004
10   Telephone: (212) 549-2650
     E-Mail: jblock@aclu.org
11   E-Mail: lcooper@aclu.org
     *Admitted pro hac vice
12

13   Wesley R. Powell*
     Matthew S. Freimuth*
14
     Nicholas Reddick*
15   Jordan C. Wall*
     Victoria A. Sheets*
16   Justin Garbacz*
17   WILLKIE FARR & GALLAGHER LLP
     787 Seventh Avenue
18   New York, New York 10019
     Telephone: (212) 728-8000
19
     Facsimile: (212) 728-8111
20   E-Mail: wpowell@willkie.com
     E-Mail: mfreimuth@willkie.com
21   E-Mail: nreddick@willkie.com
22   E-Mail: jwall@willkie.com
     E-Mail: vsheets@willkie.com
23   E-Mail: jgarbacz@willkie.com
     *Admitted Pro hac vice
24

25   Attorneys for Plaintiff Russell B. Toomey
26

27

28
          Case 4:19-cv-00035-RM-LAB Document 202 Filed 06/04/21 Page 2 of 15




 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
 7                                     DISTRICT OF ARIZONA
 8
     Russell B. Toomey,
 9                                                     Case No.19-cv-00035-TUC-RM (LAB)
                         Plaintiff,
10
     v.
11                                                     PLAINTIFF’S MOTION FOR
     State of Arizona; Arizona Board of Regents,       ENTRY OF AN ORDER
12
     D/B/A University of Arizona, a governmental       COMPELLING THE PRODUCTION
13   body of the State of Arizona; et al.,             OF DOCUMENTS
14
                          Defendants.
15

16           Plaintiff, Dr. Russell B. Toomey, on behalf of himself and the certified classes

17   (“Plaintiff”), hereby submits through the undersigned counsel the following Memorandum of

18   Law in support of his Motion For Entry Of An Order Compelling The Production Of

19   Documents (the “Motion”) from the Office of the Governor of the State of Arizona (the

20   “Governor’s Office”) in response to Plaintiff’s Subpoena to Produce Documents, Information,

21   or Objects or to Permit Inspection of Premises in a Civil Action, dated February 17, 2021 (the

22   “Subpoena”).     This Motion and exhibits hereto are accompanied by the Transmittal

23   Declaration of Christine K. Wee (“Wee Decl.”), and Plaintiff’s LRCiv 7.2(j)-(k) and 37.1

24   Statement (“Plaintiff’s LRCiv Statement”).

25                                    PRELIMINARY STATEMENT

26           In this class-action lawsuit, Plaintiff challenges the State of Arizona’s categorical
27   exclusion for “gender reassignment surgery” (the “Exclusion”) from coverage under the self-
28   funded health care plan (the “Plan”) controlled by the Arizona Department of Administration
         Case 4:19-cv-00035-RM-LAB Document 202 Filed 06/04/21 Page 3 of 15




 1   (“ADOA”). Although Plaintiff contends that the Exclusion facially discriminates based on
 2   sex and transgender status, in violation of Title VII and the Equal Protection Clause, this
 3   Court has held that whether the Exclusion was adopted or maintained based on a
 4   discriminatory intent may be a dispositive issue in the case.
 5            Discovery has revealed that when ADOA considered whether to remove the
 6   Exclusion in 2016, the Governor’s Office—and particularly Senior Health Policy Advisor,
 7   Christina Corieri—played a key role in the State Defendants’ decision to maintain the
 8   Exclusion. (Wee Decl., Ex. 9 at 324:2-325:2 (Marie Isaacson, former Director of ADOA
 9   Benefits Services Division testified that decision to maintain the Exclusion was “an
10   announcement” from Christina Corieri in the Governor’s Office and that “[t]here wasn’t
11   really a discussion”); id. at 32:7 (testifying that the Governor’s Office was in the “group that
12   made the decision” regarding the Exclusion); id., (Wee Decl., Ex. 12, at 4 (listing Michael
13   T. Liburdi, John M. Fry, Nicole A. Ong, and Christina Corieri from the Governor’s Office
14   as “persons with knowledge of the genesis, formulation, adoption, maintenance, or
15   continuation of (a) the Challenged Exclusion and (b) any earlier versions of the exclusion”);
16   id., 10 at 65:5-10 (Scott Bender, current ADOA Plan Administration Manager, testified that
17   the ADOA reports to the Governor’s Office, and that the Governor’s Office is “the decision
18   maker[]” regarding changes to the Plan)).
19            Plaintiff brings this Motion to Compel the Governor’s Office to produce seventeen
20   documents1 that are relevant to whether Ms. Corieri and other advisors involved in the
21

22   1
         Plaintiff seeks production of the following seventeen documents improperly withheld:
23
     (1) 06/17/2015 correspondence and attachments from Marks re Healthcare Plans
24   (2) 01/17/2017 correspondence and attachment from Harding re Department of
25   Corrections
     (3) 01/18/2017 correspondence from Vineyard re Administrative Code
26   (4) 01/22/2017 correspondence from Fischer re House Bill
27   (5) 01/23/2017 correspondence from Conger re House Bill
     (6) 01/23/2017 correspondence from Fischer re House Bill
28   (7) 01/23/2017 correspondence from Seiden re Proposed Legislation
                                                2
      Case 4:19-cv-00035-RM-LAB Document 202 Filed 06/04/21 Page 4 of 15




 1   decision to maintain the Exclusion harbored discriminatory intent. The Governor’s Office
 2   has withheld these seventeen communications based on a purported “executive
 3   communications privilege” for state governors, which has no basis in federal law, and
 4   alternatively based on claims of “deliberative process privilege,” which this Court has
 5   already rejected. Allowing the Governor’s Office to avoid discovery through these
 6   unfounded claims of privilege would result in burying the exact evidence that Plaintiff may
 7   need to prove his claim through the discriminatory intent of decision makers.
 8                                        BACKGROUND
 9          A.    The Factual Disputes at Issue in This Case
10          Plaintiff alleges that the Exclusion, which categorically excludes surgeries sought by
11   transgender people from coverage under the Plan, violates Title VII of the Civil Rights Act
12   of 1964 and the Equal Protection Clause of the Fourteenth Amendment. In their Joint Status
13   Report dated October 23, 2020, the parties agreed that one of the disputed factual questions
14   in this case is “[w]hether the decision to exclude gender reassignment surgery in the Health
15   Care Plan was actually motivated by a legitimate governmental interest.” (Doc. 128, p. 11.)
16   Although Plaintiff maintains that the Exclusion is facially discriminatory (Doc. 86, pp. 2-
17   15), it is clear that the question of intent may yet be an issue at summary judgment or trial.2
18

19   (8) 01/23/2017 correspondence from Conger re Proposed Legislation
     (9) 01/23/2017 correspondence from Corieri re Proposed Legislation
20   (10) 01/24/2017 correspondence from Favreau re Proposed Legislation
21   (11) 01/24/2017 correspondence from Corieri re Proposed Legislation
     (12) 01/25/2017 correspondence from Roemer re Proposed Legislation
22   (13) 01/25/2017 correspondence from Harding re Proposed Legislation
23   (14) [the second, identical log entry for] 01/25/2017 correspondence from Harding re
     Proposed Legislation
24   (15) 01/25/2017 correspondence from Conger re Proposed Legislation
25   (16) 08/06/2020 correspondence from Snyder re Healthcare Coverage
     (17) 08/06/2020 correspondence from Snyder re Administrative Code. (Wee Decl., Ex. 7)
26   2
       Magistrate Judge Bowman’s Report & Recommendation regarding Plaintiff’s Motion for
27   a Preliminary Injunction concluded that Plaintiff must prove discriminatory intent by the
     State Defendants to succeed on his claims. (Doc. 134, pp. 6, 9.) Further, this Court recently
28   ordered that documents concerning “the thought processes and state of mind of the decision
                                                    3
      Case 4:19-cv-00035-RM-LAB Document 202 Filed 06/04/21 Page 5 of 15




 1          Testimony confirming that the Governor’s Office was integral to the decision to
 2   maintain the Exclusion evidences further need for the discovery Plaintiff now seeks to
 3   determine whether Ms. Corieri and other officials involved in the decision to maintain the
 4   Exclusion harbored discriminatory intent. Based on public statements made by Ms. Corieri
 5   before she joined the Governor’s Office, Plaintiff has reason to believe that Ms. Corieri may
 6   have acted based on her personal opposition to government insurance coverage for
 7   transition-related surgery.   In 2014, an independent appeals board within the U.S.
 8   Department of Health & Human Services struck down Medicare’s exclusion of coverage for
 9   transition-related surgery; in response, Ms. Corieri tweeted: “advocates now demanding
10   taxpayer dollars for gender reassignment surgery under Medicare - bet Medicaid is next.”
11   (Wee Decl., Ex. 11)
12          B.     Governor’s Office First Assertion of Privileges
13          On February 17, 2021, Plaintiff served the Subpoena on the Governor’s Office. (Wee
14   Decl., Ex. 2, at 4) The Subpoena contained one single Request for Production seeking
15   documents and information “regarding surgery to treat gender dysphoria (also referred to as
16   ‘transition related’ surgery, ‘sex reassignment’ surgery, ‘gender reassignment’ surgery, ‘sex
17   change’, ‘transgender surgery’ or ‘transsexual surgery’” including “insurance coverage for
18   such surgeries in health insurance plans administered by the Arizona Department of
19   Administration, Medicaid, Medicare, or any other government health care program.” (Wee
20   Decl., Ex. 2, at 4).
21          On March 10, 2021, the Governor’s Office produced some documents responsive to
22   Plaintiff’s Subpoena, consisting of sixteen documents, totaling four hundred and five pages,
23   along with a corresponding privilege log (the “Original Privilege Log”) which claimed sixty-
24   six documents to be protected by either the attorney-client privilege, executive
25

26   makers behind the exclusion” be turned over because they bear directly upon intent as an
27   “indispensable element” of Plaintiff’s claims. It is unsettled what standard the Court will
     ultimately apply to Plaintiff’s claims, but for now “the issue of intent remains unresolved,
28   and the documents remain relevant.” (Doc. 187, p. 5.)
                                                    4
         Case 4:19-cv-00035-RM-LAB Document 202 Filed 06/04/21 Page 6 of 15




 1   communications privilege, or common interest privilege. (Wee Decl., Ex. 3) That same day,
 2   the Governor’s Office served Plaintiff with its Reponses and Objections to Plaintiff’s
 3   Subpoena. (“R&Os”) (Wee Decl., Ex. 4)
 4           In its R&Os, the Governor’s Office also objected to the Subpoena claiming it
 5   “purport[ed] to impose duties upon the Governor’s Office that are beyond the obligations of
 6   Rule 45” and that Plaintiff should turn to the “named Defendants in this action, which are
 7   more appropriate recipients of Plaintiff’s requests.” (Wee Decl., Ex. 4, at 2) But the
 8   Governor’s Office cannot pretend to be an uninterested third-party, since the State of Arizona
 9   is the named Defendant, and both the State Defendants and the Governor’s Office claim to
10   have such congruent interests in this litigation that the common interest doctrine would
11   apply. (Wee Decl., Ex. 7); (Doc. 201, p. 15).
12           Despite this, State Defendants have represented that the Governor’s Office
13   documents are not within their control and that Plaintiffs would need to subpoena the
14   Governor’s Office directly. (Wee Decl., Ex. 8, at General Objections 8, 10) In any event,
15   Rule 45 requires the Governor’s Office to produce documents responsive to the Subpoena.
16           C.   Parties’ Letter Exchange and First Meet And Confer
17           On April 19, 2021, in response to the Governor’s Office’s R&Os, Plaintiff sent a
18   letter notifying the Governor’s Office of Plaintiff’s objections to the improper assertions of
19   the executive communications, deliberative process, attorney-client, and common interest
20   privileges,3 including specifically the fact that there is no basis in federal law to apply
21   executive communications privilege to state governors. (Wee Decl., Ex. 5)
22           In a letter dated April 30, 2021, counsel for the Governor’s Office reaffirmed the
23   Governor’s Office’s positions on the privilege claims asserted in its Original Privilege Log.
24   (Wee Decl., Ex. 6) The Parties then met and conferred on May 7, 2021 to discuss the pending
25   issues. (Sheets Decl.) However, the parties were unable to reach an agreement as to the
26

27
     3
      Plaintiff reserves all rights to later challenge the withholding of documents based on the
28   attorney-client and common interest privileges.
                                                     5
      Case 4:19-cv-00035-RM-LAB Document 202 Filed 06/04/21 Page 7 of 15




 1   applicability of the executive communications and deliberative process privileges to the
 2   withheld documents. Id.
 3          D.      Governor’s Office’s Revised Privilege Log and Second Meet & Confer
 4          Following the meet and confer, the Governor’s Office served Plaintiff with a
 5   supplemental and revised privilege log (“Revised Privilege Log”) on May 26, 2021. (Wee
 6   Decl., Ex. 7) The Governor’s Office continued to withhold sixty-seven documents, of which
 7   Plaintiff currently disputes seventeen as improperly withheld. Specifically, the Governor’s
 8   Office is withholding documents under the inapplicable executive communications privilege
 9   (or, as they argue in the alternative, the deliberative process privilege because “if the Court
10   concludes an executive communications privilege does not apply to the documents, the
11   deliberative process privilege applies”). (Wee Decl., Ex. 7, at n.2) Notably, the Governor’s
12   Office has continued to assert the executive communications privilege despite the lack of
13   basis in federal law, and has continued to assert (in the alternative) the deliberative process
14   privilege despite the Court’s ruling that “plaintiff’s ‘need for the materials and the need for
15   accurate fact-finding override the government’s interest in non-disclosure.’” (Doc. 187, p.
16   8).
17          The Governor’s Office and Plaintiff again met and conferred on June 1, 2021 but
18   could not reach agreement. (Sheets Decl.)
19                                          ARGUMENT
20          The scope of discovery under Rule 45 is the same as under Rule 26(b). Evanston Ins.
21   Co. v. Murphy, No. CV-19-04954-PHX-MTL, 2020 WL 6869292, at *2 (D. Ariz. Nov. 23,
22   2020) (“The scope of discovery through a subpoena under Rule 45 is the same as the scope
23   of discovery permitted under Rule 26(b).”) (internal quotations omitted). Plaintiff has a
24   right to “obtain discovery regarding any non-privileged matter that is relevant to any party's
25   claim or defense and proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1); Ocean
26   Garden Prods. Inc. v. Blessings Inc., No. CV-18-00322-TUC-RM, 2020 WL 4284383, at
27   *1 (D. Ariz. July 27, 2020) (Márquez, J.) Discovery may be compelled by the Court where,
28   as here, the commanded party unjustifiably withholds responsive documents. Fed. R. Civ.
                                                6
          Case 4:19-cv-00035-RM-LAB Document 202 Filed 06/04/21 Page 8 of 15




 1    P. 45(d)(2)(B).
 2   I.     THE DOCUMENTS WITHHELD BY THE GOVERNOR’S OFFICE ARE
            RELEVANT TO ESTABLISH WHETHER THE EXCLUSION WAS
 3
            MAINTAINED FOR DISCRIMINATORY REASONS.
 4            The seventeen documents at issue in this Motion to Compel are relevant to establish
 5    whether Christina Corieri and other members of the Governor’s Office acted with
 6    discriminatory intent when they made the decision to maintain the Exclusion challenged in
 7    this case. All of the documents, identified as responsive to the Subpoena, discuss gender
 8    reassignment surgery. Four of the documents are communications between Ms. Corieri and
 9    the Arizona Health Care Cost Containment System (“AHCCCS”) and the Department of
10    Corrections, presumably to discuss whether those agencies would be covering surgery for
11    Medicaid recipients or prisoners.4 Twelve documents are e-mails among members of the
12    Governor’s Office between 1/22/2017 and 1/25/2017 about proposed legislation.5 Those
13    documents likely refer to legislation introduced in January 2017 that would have prohibited
14    Arizona’s Medicaid program and Department of Corrections from providing gender
15    reassignment surgeries.6    And another withheld communication between the Arizona
16    Department of Insurance (Gerrie Marks) and Ms. Corieri from 2015 (when the challenged
17    coverage decision was made) bears the telling subject line: “Healthcare Plans.”7
18            The Governor’s Office contends that these documents are irrelevant because they do
19    not directly involve ADOA’s Plan at issue in this case. But it is well-established “that
20    evidence of the employer's discriminatory attitude in general is relevant and admissible to
21    prove . . . discrimination.” Heyne v. Caruso, 69 F.3d 1475, 1479–80 (9th Cir. 1995)
22    (emphasis in original). “[A]n employer's conduct tending to demonstrate hostility towards
23    a certain group is both relevant and admissible where the employer’s general hostility
24

25    4
        See supra n.1 (2-3), and (16-17).
      5
        Nine of which have the subject “Proposed Legislation” and three of which have the
26
      subject “House Bill.” See supra n.1 (4-15).
      6
27      https://www.azcentral.com/story/news/politics/legislature/2017/01/24/arizona-bills-ban-
      state-coverage-gender-reassignment-surgeries-medicaid-prison-inmates/96966272/
28    7
        See supra n.1 (1).
                                                  7
      Case 4:19-cv-00035-RM-LAB Document 202 Filed 06/04/21 Page 9 of 15




 1   towards that group is the true reason behind [adverse action against] an employee who is a
 2   member of that group.” Id. at 1479. As noted above, Plaintiff already has reason to believe
 3   that Ms. Corieri may have acted based on her personal opposition to government insurance
 4   coverage for transition-related surgery.
 5          The requested documents therefore are highly relevant to show whether Ms. Corieri
 6   and other members of the Governor’s Office were ideologically opposed to all instances of
 7   using “taxpayer dollars for gender reassignment surgeries,” (Wee Decl., Ex. 11) via state-
 8   provided insurance, Medicare, Medicaid, prison health care or otherwise. As Judge
 9   Bowman previously recognized in the Report and Recommendation, Plaintiff would be
10   able to establish that the ADOA Exclusion was maintained for a discriminatory purpose if
11   Plaintiff could show “that the Plan exclusion exists because the Plan authors do not like
12   gender transition.” (Doc. 134, p. 6). There is good reason to suspect that the documents at
13   issue in this motion may bear on this exact issue.
14   II. THE EXECUTIVE COMMUNICATIONS PRIVILEGE IS NOT AVAILABLE
         FOR STATE GOVERNORS UNDER APPLICABLE FEDERAL LAW
15
            Because the legal claims in this case arise under federal law, the Governor’s Office’s
16
     claims of privilege are governed by federal common law, not by state law. See Fed. R. Evid.
17
     501; Melendres v. Arpaio, CV-07-2513-PHX-GMS, 2015 WL 12911719, at *1 (D. Ariz.
18
     May 14, 2015) (“Issues of privilege in federal question cases are determined
19
     by federal law”).
20
            The Governor’s Office argues that communications involving the Governor’s
21
     advisors are protected from disclosure by an “executive communications privilege.” In
22
     doing so, the Governor’s Office invites this Court to create new federal common law which
23
     would extend the “presidential communications privilege,” as the Ninth Circuit refers to it,
24
     to a state governor. Karnoski v. Trump, 926 F.3d 1180, 1205 at n.21 (9th Cir. 2019); Hobley
25
     v. Chicago Police Commander Burge, 445 F. Supp. 2d 990, 998 (N.D. Ill. 2006).
26
            But under federal law, the “executive communications privilege” is limited to the
27
     President. Hobley v. Chicago Police Commander Burge, 445 F. Supp. 2d 990, 998 (N.D.
28
                                                   8
     Case 4:19-cv-00035-RM-LAB Document 202 Filed 06/04/21 Page 10 of 15




 1   Ill. 2006); Patterson v. Burge, 451 F. Supp. 2d 947, 955 (N.D. Ill. 2006), objections
 2   sustained, No. 03 C 4433, 2007 WL 1498974 (N.D. Ill. May 17, 2007). There is simply “no
 3   federal authority for extending” the executive communications privilege “to a state
 4   governor.” Hobley, 445 F. Supp. 2d 990, 998 (N.D. Ill. 2006)); see also Patterson, 451 F.
 5   Supp. 2d 947, 955 (N.D. Ill. 2006); Child. First Found., Inc. v. Martinez, No. CIV. 1:04-
 6   CV-0927, 2007 WL 4344915, at *6 n.11 (N.D.N.Y. Dec. 10, 2007); 98 C.J.S. Witnesses §
 7   423 at n.3 (March 2021) (finding that “[f]ederal law does not recognize an executive
 8   communications privilege for state Governors”). The presidential communications
 9   privilege is rooted in concerns about the separation of powers between the President under
10   Article II and federal courts under Article III. Hobley, 445 F. Supp. 2d at 997-98. Those
11   separation-of-powers concerns do not apply when a federal court enforces federal law
12   against a state official. The Ninth Circuit recognizes that the privilege protects
13   “communications directly involving and documents actually viewed by the President, as
14   well as documents solicited and received by the President or his immediate White House
15   advisers.” Karnoski, 926 F.3d 1180 at 1203 (9th Cir. 2019) (internal quotations omitted).
16          In support of its claims for an executive communications privilege, the Governor’s
17   Office cites to decisions from the supreme courts of other States recognizing an executive
18   communications privilege under state law. See Cap. Info. Grp. v. State, Off. of Governor,
19   923 P.2d 29, 34–35 (Alaska 1996); Republican Party of New Mexico v. New Mexico Tax'n
20   & Revenue Dep't, 283 P.3d 853, 860–61 (New Mexico 2012); Freedom Found. v. Gregoire,
21   310 P.3d 1252, 1260 (Wash. 2013). Even if the Arizona Supreme Court were to adopt a
22   similar privilege under Arizona state law, the privilege would still not apply to the federal
23   claims in this case. See In re TFT-LCD (Flat Panel) Antitrust Litig., 835 F.3d 1155, 1159
24   (9th Cir. 2016) (reversing district court for erroneously applying California privilege law to
25   federal claims).8
26
     8
27     The Governor’s Office has also cited a one-off order in Merritt v. State, CV17-04540-
     PHX-DGC (D. Ariz. March 19, 2018), which allowed the Governor to redact personal
28   information and information allegedly protected by “executive privilege,” and record the
                                                9
     Case 4:19-cv-00035-RM-LAB Document 202 Filed 06/04/21 Page 11 of 15




 1          In any event, even if Arizona state law was relevant here, the Governor’s Office
 2   provides no reason to think that Arizona courts would recognize such a privilege for the
 3   Governor. To the contrary, the Supreme Court of Arizona has touted a “strong policy
 4   favoring open disclosure and access, as articulated in Arizona statutes and case law.” Cox
 5   Arizona Pubs., Inc. v. Collins, 175 Ariz. 11, 14, 852 P.2d 1194, 1198 (1993). The Arizona
 6   state legislature has also declined to grant any statutory authority for the courts to recognize
 7   an executive communications privilege. See Ariz. Rev. Stat. Ann. § 39-121 (requiring that
 8   not only “Public records [but also] other matters in the custody of any officer shall be open
 9   to inspection by any person at all times during office hours”). For these reasons, as this
10   Court has recognized, “Arizona state government officials, therefore, should reasonably
11   expect that their deliberations in crafting policy are open to public scrutiny (Doc. 187, p. 8);
12   and that, as this Court has recognized, “persons giving advice to Arizona government
13   officials should ordinarily assume that their advice will not be hidden from the public gaze.”
14   Id. (citing Arizona Dream Act Coal. v. Brewer, No. CV-12-02546-PHX-DGC, 2014 WL
15   171923, at *3 (D. Ariz. 2014) (citing Rigel Corp. v. State, 225 Ariz. 65, 72–73, 234 P.3d
16   633, 640–41 (App.2010)); See (Doc. 187, p. 7).
17          Further, if an executive communications privilege were applicable to this case, the
18   privilege would not be absolute. To overcome it, Plaintiff “must make a preliminary
19   showing of need demonstrating ‘that the evidence sought [is] directly relevant to issues that
20   are expected to be central to the trial’ and ‘is not available with due diligence elsewhere.’”
21   Karnoski, 926 F.3d 1180 at 1205 (quoting In re Sealed Case, 121 F.3d 729 at 754). Plaintiff
22   need not “pinpoint with precision what materials [he is] seeking,” but instead meets his
23   burden so long as his “discovery requests are narrowly tailored to seek evidence that is
24   directly relevant to central issues in the litigation and is not available with due diligence
25
     withheld information on a privilege log. The decision did not rule on the underlying merits
26
     of the privilege claims. The court was primarily concerned about whether personal
27   identifying information should be turned over and did not substantively analyze the issue of
     executive privilege at all.
28
                                                   10
     Case 4:19-cv-00035-RM-LAB Document 202 Filed 06/04/21 Page 12 of 15




 1   elsewhere.” Id. Once Plaintiff meets this preliminary burden, then the burden shifts and the
 2   person asserting executive communications privilege must “invoke the privilege formally
 3   and make particularized objections to ‘show that the interest in secrecy or nondisclosure
 4   outweighs the need’ for responsive material.” Id. (quoting Dellums v. Powell, 642 F.2d
 5   1351, 1363 (D.C. Cir. 1980)).
 6          This Court has already acknowledged the importance of documents that go toward
 7   intent of the decision makers. (Doc. 187, at 4-5). (“The documents sought bear directly on
 8   the thought processes and state of mind of the decision makers behind the exclusion. As
 9   such, they bear directly on the issue of intent. The document request, therefore, concerns an
10   indispensable element of [Plaintiff’s] causes of action and is directed at persons with direct
11   knowledge of this element.”) If the decision to maintain the Exclusion has been made by
12   the Governor’s Office, as witnesses have testified, the continued withholding of responsive
13   documents would unfairly compromise Plaintiff’s right and ability to litigate this case.
14          Plaintiff has demonstrated the need for discovery. The Governor’s Office, however,
15   has not met its burden to justify withholding plainly relevant evidence. Neither the Revised
16   Privilege Log nor any other communication from the Governor’s Office indicates, in a
17   particularized manner, the reasons why—if the executive communications privilege did
18   apply (and it does not)—“‘nondisclosure outweighs the need’ for responsive material.”
19   Karnoski, 926 F.3d 1180 at 1205 (quoting Dellums, 642 F.2d at 1363).
20   III. IF DELIBERATIVE PROCESS PRIVILEGE WERE TO APPLY, IT IS
          OVERCOME FOR THE SAME REASONS ARTICULATED BY THE COURT
21
            Because Plaintiff’s (and the Court’s) fact-finding needs surrounding the intent of
22
     decision makers remain the same, and because the Governor’s Office has been identified as
23
     a heavily involved decision maker, the same arguments from the Motion to Compel filed on
24
     March 18, 2021 (Doc. 168) apply to the Governor’s Office.
25
            The deliberative process privilege “permits the government to withhold documents
26
     that reflect advisory opinions, recommendations and deliberations comprising part of a
27
     process by which government decisions and policies are formulated.” F.T.C. v. Warner
28
                                                  11
     Case 4:19-cv-00035-RM-LAB Document 202 Filed 06/04/21 Page 13 of 15




 1   Commc’ns Inc., 742 F.2d 1156, 1161 (9th Cir. 1984). “A litigant may obtain deliberative
 2   materials if his or her need for the materials and the need for accurate fact-finding override
 3   the government’s interest in non-disclosure.” Id. “Among the factors to be considered in
 4   making this determination are: 1) the relevance of the evidence; 2) the availability of other
 5   evidence; 3) the government’s role in the litigation; and 4) the extent to which disclosure
 6   would hinder frank and independent discussion regarding contemplated policies and
 7   decisions.” Id. “The party asserting an evidentiary privilege has the burden to demonstrate
 8   that the privilege applies to the information in question.” Tornay v. United States, 840 F.2d
 9   1424, 1426 (9th Cir.1988).
10          Here, the Governor’s Office failed to properly assert the deliberative process
11   privilege by neglecting to include a sworn declaration from the head of the agency
12   explaining the contents of the withheld documents and/or how the documents were
13   predecisional and deliberative. EEOC v. Swissport Fueling, Inc., No. CV-10-2101-PHX-
14   GMS, 2012 WL 1648416, at *15 (D. Ariz. May 10, 2012) (“[T]he claim of deliberative due
15   process privilege must be raised by a formal claim made by the head of the agency after she
16   has personally considered the material in question prior to the invocation of the privilege”
17   (emphasis added)). However, even if the Governor’s Office had properly asserted the
18   privilege, the production of the withheld documents is required here under the Warner
19   factors.
20          This Court previously found that all four Warner factors cut in favor of production
21   of documents related to intent of decision makers improperly withheld by State Defendants
22   under the deliberative process privilege. (Doc. 187). First, this Court articulated that
23   Plaintiff’s request for documents relating to gender surgery exclusion are relevant as they
24   “bear directly on the issue of intent . . . [and] therefore, concerns an indispensable element
25   of Plaintiff’s causes of action . . .” (Id. at 5). Second, this Court explained that the withheld
26   documents are the “most reliable evidence on the issue.” Third, this Court reasoned that the
27   government’s role in the litigation “strongly favors the plaintiff.” (Id. at 6). Fourth, this
28   Court found that disclosure of the documents would only have a “minimal adverse effect on
                                                 12
     Case 4:19-cv-00035-RM-LAB Document 202 Filed 06/04/21 Page 14 of 15




 1   future healthcare coverage deliberations.” (Id. at 8). Simply put, this Court’s prior analysis
 2   and holding is equally applicable here because Plaintiff’s need for accurate fact-finding of
 3   these documents relevant to intent of the decision makers overrides the Governor’s Office’s
 4   interest in non-disclosure. For these very same reasons, we ask that the Court grant this
 5   Motion to Compel.
 6                                         CONCLUSION
 7
            For all the reasons discussed above, Plaintiff’s Motion should be granted.
 8
            Respectfully submitted this 4th day of June, 2021.
 9

10

11                                    ACLU FOUNDATION OF ARIZONA

12                                    By /s/ Christine Wee
                                          Victoria Lopez - 330042
13
                                          Christine K. Wee - 028535
14                                        3707 North 7th Street, Suite 235
                                          Phoenix, Arizona 85014
15

16                                    AMERICAN CIVIL LIBERTIES
                                      UNION FOUNDATION
17                                       Joshua A. Block*
                                         Leslie Cooper*
18
                                         125 Broad Street, Floor 18
19                                       New York, New York 10004

20                                    WILLKIE FARR & GALLAGHER LLP
21                                       Wesley R. Powell*
                                         Matthew S. Freimuth*
22                                       Nicholas Reddick*
                                         Jordan C. Wall*
23
                                         Victoria A. Sheets*
24                                       Justin Garbacz*
                                         787 Seventh Avenue
25                                       New York, New York 10019
26                                    *admitted pro hac vice
27                                    Attorneys for Plaintiff Russell B. Toomey

28
                                                  13
     Case 4:19-cv-00035-RM-LAB Document 202 Filed 06/04/21 Page 15 of 15




 1                                 CERTIFICATE OF SERVICE
 2          I hereby certify that on June 4, 2021, I electronically transmitted the attached
 3   document to the Clerk’s office using the CM/ECF System for filing. Notice of this filing
 4   will be sent by email to all parties by operation of the Court’s electronic filing system.
 5          I, further hereby certify that on June 4, 2021, I emailed the attached document
 6   to:
 7                Betsy Lamm
                  Daniel Dowd
 8
                  Kaysey L. Fung
 9                Cohen Dowd Quigley
                  The Camelback Esplanade One
10                2425 East Camelback Road, Suite 1100
11                Phoenix, Arizona 85016
                  BLamm@CDQLaw.com
12                DDowd@CDQLaw.com
                  KFung@CDQLaw.com
13

14                Attorneys for Office of Governor Douglas A. Ducey

15                                      /s/ Christine K. Wee
16                                      Christine K. Wee

17

18

19

20

21

22

23

24

25

26

27

28
                                                   14
